



Exhibit 10.1
BELLRING BRANDS, INC. SENIOR MANAGEMENT BONUS PROGRAM
Article I – Purpose
The purpose of the Senior Management Bonus Program (the “Program”) is to focus
senior management employees on critical business objectives of BellRing Brands,
Inc. and its subsidiaries and to encourage superior performance to meet
identified metrics that drive shareholder value.
This Program shall be effective November 20, 2019 and shall continue in effect
until terminated by the Committee in accordance with Section 6.1.
Article II – Definitions and Rules of Construction
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1    “Award” means any bonus payable under the terms of the Program. An amount
of an Award may be expressed as a percentage of a Participant’s Base Salary, a
specific dollar amount, or such other measure or terms the Committee may
determine for each Participant for any Program Year. Bonuses may be payable in
(a) cash, (b) shares of the Company’s Class A common stock, (c) in the form of
an equity or equity-based award issued under the Company’s long-term incentive
plan in effect from time to time, or (d) a combination of any or all of (a), (b)
and (c).
2.2    “Base Salary” means as to any Program Year, 100% of the Participant’s
annualized salary rate on the last day of the Program Year. Such Base Salary
shall be before both (a) deduction for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.
2.3    “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled to receive an Award that remains undistributed at
Participant’s death, in accordance with the terms of this Program and such rules
and procedures as may be established by the Committee from time to time.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.
2.6    “Committee” means the Corporate Governance and Compensation Committee of
the Board of BellRing Brands, Inc.
2.7    “Company” means BellRing Brands, Inc., a Delaware corporation, or any
successor to all or substantially of all of its businesses by merger,
consolidation, purchase of assets or otherwise.
2.8    “Determination Date” typically means as to any Program Year, (a) the
first day of the Program Year, or (b) any date that is on or before the 90th day
of the Program Year. Notwithstanding the foregoing, except with respect to any
Award that is intended to qualify as “performance-based compensation” for
purposes of Section 409A of the Code, the Determination Date may be later if the
Committee determines that the outcome of any Performance Goal established on the
Determination Date is substantially uncertain at the time established by the
Committee.
2.9    “Participant” means any individual holding a senior management position
and who is employed by the Company or any of its subsidiaries and who is
selected by the Committee for participation in this Program for that Program
Year. Participants are typically executive officers as defined by Section 16 of
the Securities Exchange Act of 1934, as amended.


1



--------------------------------------------------------------------------------





2.10    “Performance Goals” means performance goals established by the Committee
with respect to any Potential Award. Notwithstanding anything in this Program
document or otherwise to the contrary, the Performance Goals applicable to any
Award that is intended to qualify as “performance-based compensation” for
purposes of Section 409A of the Code will be established and administered in
accordance with the requirements of Section 1.409A-1(e) of the regulations
promulgated under Section 409A of the Code.
2.11    “Performance Period” means the Program Year.
2.12    “Potential Award” means an Award which is potentially payable to a
Participant, the terms of which are established by the Committee as of the
Determination Date for a Program Year. The terms of a Potential Award relate to
that Program Year and can be exclusively performance-based, with Performance
Goals, or can involve a combination of performance-based criteria and individual
performance-based assessments, as the Committee, in its sole discretion, may
determine.
2.13    “Program” means this BellRing Brands, Inc. Senior Management Bonus
Program, as may be amended from time to time.
2.14    “Program Year” means the fiscal year of the Company, which ends on
September 30.
Article III – Eligibility and Determination of Awards
3.1    Eligibility. On or prior to the Determination Date, the Committee, in its
sole discretion, shall select the senior management employees who shall be
Participants for the Program Year.
3.2    Determination of Performance Goals and Potential Awards. On or prior to
the Determination Date, the Committee, in its sole discretion, shall establish
the terms of the Potential Award for each Participant for the Program Year and
any Performance Goals applicable to all, or a portion of, the Potential Award.
To the extent that all, or a portion, of the Participant’s Potential Award is
performance-based, such Potential Award shall be contingent upon the attainment
of the Participant’s Performance Goals. The Committee may elect to establish
alternative payment formulae for the Potential Awards based upon the attainment
of alternative Performance Goals for the Program Year. Each Participant’s
Performance Goals and Potential Award shall be set forth in writing and
presented to the Participant. The outcome of any Performance Goal must be
substantially uncertain at the time it is established by the Committee.
Additionally, in the writing which establishes the Performance Goals for a
particular Program Year, the Committee may, in its discretion, identify
extraordinary, non-recurring events (in addition to those contained in Section
5.3 of this Program document) which may cause the Committee to adjust the
formulae for calculating the Performance Goals after they are established.
Notwithstanding anything to the contrary in this Program document or otherwise,
with respect to any Award that is intended to qualify as “performance-based
compensation” for purposes of Section 409A of the Code, the Performance Goals
and the determination of achievement will be done in accordance with the
requirements of Section 1.409A-1(e) of the regulations promulgated under Section
409A of the Code.
3.3    Determination of Awards. After the end of each Program Year, the
Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for that Program Year were achieved or exceeded.
For this purpose, approved minutes of a meeting of the Committee shall be
treated as written certification. The Committee shall also determine if the
criteria for any non-performance-based Potential Awards have been attained. If
applicable Performance Goals and other criteria were attained, the Committee
shall determine Awards payable to each Participant in accordance with the terms
of their Potential Awards. Notwithstanding any contrary provision of the Program
or the terms to any Potential Awards, the Committee, in its sole discretion, may
eliminate or reduce the Award payable to any Participant below that which
otherwise would be payable under the terms of the Potential Award, if a
Participant terminates employment with the Company prior to the end of a Program
Year for which a Potential Award has been established. The Committee may, in its
sole discretion, grant an Award proportionately based on the date of
termination. Notwithstanding anything to the contrary in this Program document
or otherwise, with respect to any Award that is intended to qualify as
“performance-based compensation” for purposes of Section 409A of the Code, the
provisions of this Section 3.3 shall be administered in accordance


2



--------------------------------------------------------------------------------





with the requirements of Section 1.409A-1(e) of the regulations promulgated
under Section 409A of the Code so as to preserve such treatment.
Article IV – Payment of Awards
4.1    Right to Receive a Payment. No Participant or other person shall have any
rights with respect to the Program, or to any Potential Award prior to: (a) the
completion of the Program Year with respect to such award, (b) the Committee’s
certification as to the attainment of any applicable Performance Goals, and (c)
if applicable, prior to the satisfaction of any additional vesting conditions
contained in an equity or equity-based award issued under the Company’s
long-term incentive plan as payment for an Award. Notwithstanding anything to
the contrary herein, the Committee, in its sole discretion, may eliminate,
reduce or, solely with respect to Awards not intended to qualify as
“performance-based compensation” for purposes of Section 409A of the Code,
increase an Award payable to any Participant below or above, as applicable, that
which would otherwise be payable under the terms of the Participant’s Potential
Award. Furthermore, in the event of a Participant’s death, the Committee may, in
its sole discretion, determinate an amount payable under an Award prior to the
certification or to the attainment of any applicable Performance Goals.
4.2    Timing and Form of Payment. Except as provided above in connection with a
Participant’s death, payment of each Award shall be made no sooner than the date
the Committee certifies that applicable Performance Goals for a Program Year (or
series of Program Years) and/or otherwise determines the amount of each Award
and otherwise no later than March 15 of the year following the Program Year
during which the Award was earned, subject to the Committee’s right to determine
that all or a portion of any Award shall be paid on a deferred basis in
accordance with the requirements of Section 409A of the Code. Unless otherwise
specified by the Committee, if an Award is to be paid in cash (or its
equivalent), it shall be paid in a single lump sum.
4.3    Designation of Beneficiary. A Participant shall designate a Beneficiary
on a form to be supplied by the Human Resources Department of the Company. The
Beneficiary designation may be changed by the Participant at any time, but any
change shall not be effective until the Beneficiary designation form completed
by the Participant is delivered to and received by the Human Resources
Department. In the event that Human Resources receives more than one Beneficiary
designation form from the Participant, the form bearing the most recent date
shall be controlling. The Committee reserves the right to review and approve
Beneficiary designations. Notwithstanding anything in this Program document to
the contrary, the beneficiary or beneficiaries of any portion of an Award that
is paid in the form of an equity or equity-based award issued under the
Company’s long-term incentive plan shall be designated in accordance the
procedures specified in the applicable long-term incentive plan.
4.4    Payment upon Death. Upon the death of a Participant, the amount of any
Award payable to that Participant shall be determined by the Committee in its
sole discretion considering the attainment of applicable Performance Goals and
the Company shall make payment of such Award to the Participant’s designated
Beneficiary not later than March 15 following the Program Year in which the
Participant died. If the Human Resources Department does not have a valid
Beneficiary designation of a Participant at the time of the Participant’s death,
then the Participant’s Beneficiary shall be the Participant’s estate.
Notwithstanding the foregoing, if at the time of death, the Committee has made a
determination that any Award payable would be paid in shares of the Company’s
Class A common stock or in the form of an equity or equity-based award issued
under the Company’s long-term incentive plan and such shares or equity or
equity-based award have not been issued to a Participant, any Award that may
become payable to the Beneficiary may be made in cash (or its equivalent) based
upon the fair market value of the Company’s Class A common stock and otherwise
in accordance with the terms of the long-term incentive plan, if applicable.
4.5    Withholding of Taxes/Offset. The Company shall deduct from any payment,
or otherwise collect from the Participant, any taxes required to be withheld by
federal, state or local governments in connection with any Award. No opinion is
expressed nor warranties made as to the effect for federal, state, or local tax
purposes of any Award. If at any time prior to any payment a Participant is
indebted to the Company (including any clawback policy adopted or implemented by
the Board or Committee in respect of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010), the Company has the right to offset against
the payment amount the amount of the


3



--------------------------------------------------------------------------------





Participant’s indebtedness, but only to the extent such offset is permissible
under and would not trigger adverse tax consequences under Code Section 409A.
Article V – Program Administration
5.1    Powers of the Committee. The Committee shall have exclusive authority and
discretion to administer and interpret the Program and, in connection therewith,
have the power to establish rules in connection with the administration of the
Program and perform all other acts that they believe reasonable and proper,
including the power to delegate responsibility to others to assist it in
administering the Program. In making any determinations under the Program,
including certifications as to the attainment of Performance Goals, the
Committee shall be entitled to rely on reports, opinions or statements of
officers or employees of the Company, as well as those of counsel, public
accountants and other professional or expert persons. All determinations,
interpretations and other decisions under or with respect to the Program or any
Award by the Committee shall be final, conclusive and binding upon all parties,
including without limitation, the Company, any employee, executive officer and
any other person with rights to any Award under the Program, and no member of
the Committee shall be subject to individual liability with respect to the
Program or any Awards thereunder.
5.2    Delegation of the Committee. The Committee, in its sole discretion, may
delegate administrative duties under the Program to one or more directors and/or
officers of the Company; provided, however, that the Committee may not delegate
its responsibility to make Awards to Participants of this Program, and provided
further that any delegation can only be made in accordance with applicable laws
or securities listing standards. 
5.3    Adjustments. The Committee is authorized, in its sole discretion, to
adjust or modify the calculation of a Performance Goal for a Performance Period
in connection with any one or more of the following events: (a) asset
write-downs; (b) litigation or claim judgments or settlements; (c) the effect of
changes in tax laws, accounting standards or principles, or other laws or
regulatory rules affecting reporting results; (d) any
reorganization/restructuring programs; (e) significant unusual or infrequently
occurring items (as determined by under Generally Accepted Accounting
Principles) excluded from the determination of ordinary income or loss in the
Company’s financial statements and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s
periodic reports; and (f) acquisitions or divestitures.
5.4    Expenses/Funding. All expenses of the Committee with respect to the
Program shall be paid by the Company. The Program shall be unfunded, and the
Company shall not be required to segregate any assets which may at any time be
awarded under the Program.
Article VI – Amendment or Termination of Program
6.1    Power to Amend or Terminate Program. The Committee may amend, modify or
terminate this Program at any time and for any reason.
6.2    When Amendments Take Effect. A resolution amending or terminating the
Program becomes effective as of the date specified therein. No amendment may be
made that retroactively deprives a Participant of any benefit accrued before the
date of the amendment.
Article VII – Miscellaneous
7.1    Program Not a Contract of Employment. The adoption and maintenance of the
Program does not constitute a contract of employment between the Company and any
Participant or consideration for the employment of any person. Nothing herein
contained gives any Participant the right to be retained in the employ of the
Company or derogates the right of the Company to discharge any Participant at
any time, with or without notice, without regard to the effect of such discharge
upon his or her rights as a Participant in the Program.
7.2    Severability. If any provision of this Program is determined to be
invalid or illegal, the remaining provisions shall be effective and shall be
interpreted as if the invalid or illegal provision did not exist, unless the


4



--------------------------------------------------------------------------------





illegal or invalid provision is of such materiality that its omission defeats
the purpose of the parties in entering into this Program.
7.3    Choice of Law. This Program shall be construed in accordance with and
governed by the laws of the State of Missouri determined without regard to its
choice of law provisions.
7.4    Section 409A. The payments hereunder are intended to comply with or be
exempt from Section 409A of the Code (“Code Section 409A”). Any installment
payment hereunder shall be treated as a separate payment for purposes of Code
Section 409A. Notwithstanding anything herein to the contrary, to the extent
applicable, if the Participant is a “specified employee” within the meaning of
Code Section 409A, and to the extent necessary to avoid the adverse tax
consequences under Code Section 409A, no portion of his or her Award shall be
paid on account of a “separation from service,” as defined by Code Section 409A,
before the earlier of (a) the date which is six months following the date of the
Participant’s separation from service, or (b) the date of death of the
Participant. Amounts that would have been paid during such delay will be paid on
the first business day following the six-month delay.


5

